Citation Nr: 1728469	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent prior to April 15, 2014 for service-connected multilevel degenerative disc disease with L5/S1 spondylosis (low back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1988 until February 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013 the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is located in the Legacy Content Manager (formerly Virtual VA) electronic file.

This matter was previously remanded by the Board in January 2014.  In a May 2016 decision, the Board denied entitlement to an initial rating higher than 20 percent prior to April 15, 2014; and denied entitlement to a rating higher than 40 percent on and after April 15, 2014 for the service-connected low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, the Court granted the parties' Joint Motion for Remand (JMR), and remanded the case to the Board with instructions to provide adequate reasons and bases for the denial of an initial rating higher than 20 percent in light of the Veteran's lay statements regarding increased severity of symptoms during a flare up.  The portion of the decision that denied entitlement to a rating higher than 40 percent on and after April 15, 2014 was left undisturbed; additionally, the entitlement to separate evaluations based on neurological symptoms is not addressed herein and is left undisturbed by the parties' JMR.  The case has since been returned to the Board for action consistent with the parties' JMR.


FINDING OF FACT

Prior to April 15, 2014, the Veteran's multilevel degenerative disc disease with L5/S1 spondylosis was characterized by muscle spasm or guarding severe enough to result in an abnormal gait, painful motion, limitation of motion, and total limitation of motion of the back during a flare up.
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, prior to April 15, 2014 the criteria for an evaluation of 40 percent for the service-connected lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In this case, the Veteran is challenging the underlying evaluation and effective date assigned for the grant of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded VA examinations in connection with his claim in February 2009 and April 2014, and a clarifying opinion was obtained in September 2014.  The Board finds that the VA examination reports and opinions are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations fully address the rating criteria relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board also finds compliance with the January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In January 2014, the Board remanded this case with instructions to obtain outstanding and relevant VA and private medical records, and to afford the Veteran a VA examination to assess the current severity of his multilevel degenerative disc disease with L5/S1 spondylosis.  A review of the Veteran's electronic claims file shows that all required development has been accomplished in compliance with the Board's remand directives.  Outstanding and relevant private and VA medical records were identified and associated with the claims folder, and the Veteran was afforded a relevant VA examination in April 2014 to assess the current severity of his back disorder.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  The Veteran submitted a waiver of RO consideration of evidence received following the most recent Supplemental Statement of the Case.  Accordingly, additional remand is not warranted.

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

For an appeal of an initial disability evaluation, the Veteran's entire medical history is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  When a claimant disagrees with an initially assigned disability evaluation, the Board is required to consider whether the Veteran is entitled to separate evaluations for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings."  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are appropriate.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2016), and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2016).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 (2016) state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage and functional loss with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

The provisions of 38 C.F.R. § 4.45 (2016) state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

The Veteran's low back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. 4.71a, Diagnostic Codes (DC) 5235-5243.  Under the general rating formula, the current 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when the combined range of motion of the cervical spine is not greater than 170 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the rating criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Id.

For VA compensation purposes, unfavorable ankylosis is a disability in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5235-5243, n.5 (2016).  Disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, DC 5235-5243, n.6.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at n.1.  
 
The Board will evaluate the Veteran's low back disability under both the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235-5243) and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243) to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016).  

In a June 2001 medical record from St. Luke's Medical Center, the Veteran presented with back pain.  In the ambulance patient care report, it was reported that the Veteran had been found lying prostrate on the kitchen floor and unable to walk due to back spasms.  Diagnostic testing showed minimal wedge deformity of T12 of doubtful significance.  The Veteran was assessed as having lumbar strain.  The Veteran reported that due to this incident he missed work and lost his job, and that it was a month before he could lift or reach again.

In June 2008 the Veteran presented to the VA Medical Center in Denver with complaints of ongoing back pain since injuring his back in service.  At that time the Veteran reported bowel urgency when pressure was applied to the L3-L4 region, and radiculopathy from the upper third of the medial thigh to the knee.  

In a July 2008 VA primary care note, it was reported that the Veteran experienced periodic episodes of "throwing out" his back while doing normal daily activities.  During an episode, the Veteran was unable to walk or function and was required to stay in bed for several days.  He reported throwing out his back 6 to 7 times over the prior year.  The Veteran was able to bend 30 degrees on the toe touch (forward flexion) until he was limited by pain.

In December 2008 the Veteran presented to his VA primary care doctor for follow up of his chronic low back pain with radiculopathy.  At that time the Veteran reported constant dull pain in the lower back without radiation.  It was noted the Veteran had not thrown out his back or had any acute exacerbations since his prior visit.  Upon examination, the Veteran had a negative straight leg test; sensation to light touch was intact and equal bilaterally; there was no edema or tenderness; and he denied numbness, tingling, or bowel/bladder changes.  Magnetic resolution imaging (MRI) results showed a disc protrusion between L5-S1, and the Veteran was assessed as having disc herniation of the lower back.  

The Veteran was afforded a VA back examination in February 2009.  At that time the Veteran reported sharp pain in the lower lumbar midline region, and that he experienced at least one flare-up every other month that could last anywhere from one day to 3 weeks.  He stated he not have any incapacitating episodes requiring physician ordered bedrest in the past year.  The Veteran reported an electrical feeling in the medial aspect of the left high and calf every 1 to 2 weeks, which lasted 20 minutes.  Upon examination, the Veteran had a mild decrease in the lumbar lordosis.  Straight leg raise was negative bilaterally, muscle strength in the lower extremities was normal, and there was mild to moderate tenderness to palpation of the midline and lower lumbar paraspinals at L5/S1.  Deep tendon reflexes were 2-3+.  Thoracolumbar range of motion with forward flexion was 80 degrees with pain at 70 degrees.  Extension was to 20 degrees with pain at 20 degrees.  Left lateral flexion and right lateral flexion was to 40 and 35 degrees respectively without pain.  Left and right lateral rotation was to 30 degrees and 20 degrees respectively without pain.  There was no additional loss of range of motion following repeat testing, and no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  The examiner diagnosed multilevel degenerative disc disease and L5/S1 spondylosis with painful range of motion and mild decrease in range of motion.  The examiner found that there was no objective evidence of lumbosacral radiculopathy at that time.

In a June 2009 VA primary care note, it was reported that the Veteran had to sleep on the floor due to worsening back pain.  The Veteran reported weekly flare-ups with intermittent spasms and constant pain.  He reported that he missed a job interview due to back pain.  He further reported a sharp constant pain down his left leg.  Upon examination, the Veteran had a positive straight leg test at less than 20 degrees.  Deep tendon reflexes were intact.  Muscle strength in the lower extremities was 3/5 indicating active movement against gravity.  There was no loss of sensation.  The Veteran continued to deny referral for physical therapy due to work constraints.

At his August 2013 hearing, the Veteran testified that in 2001 he lost his job due taking a three-week bed rest period for his back pain.  He reported another incident in 2008 where he had a back spasm at work while on the night shift, and had to lay on the gurney until the day shift arrived.  The Veteran reported that after his employer learned about his back issues, he was terminated from employment.  The Veteran reported being currently employed as an ultrasound technician for three years, but that he had missed as much as 6 weeks of work over the years due to back flare-ups.  For the current year, he had already used almost 3 weeks of sick leave due to back pain flare-ups.  The Veteran testified that during a flare-up, he would be completely helpless and unable to move.

The Veteran was afforded another VA back examination in April 2014.  The examiner noted current diagnoses of lumbar spine degenerative disc disease and L5/S1 spondylosis.  The Veteran reported flare-ups of pain and stiffness occurring 50 times per year that lasted several days to weeks and resulted in extreme pain and stiffness, decreased range of motion, and walking instability.  At the time of the examination, the Veteran was currently experiencing a flare-up of back pain and was unable to move his back at all due to a severe lower back spasm that began days prior.  All range of motion findings were recorded at 0 degrees.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent initial rating for the lumbar spine disability have been met.  Subjectively, the Veteran has reported that he has constant mild back pain with flare-ups occurring at a rate of 6 to 7 times per year during which time he reported symptoms of muscle spasm, pain and being unable to move the back due as a result.  Prior to April 2014, there is not objective evidence demonstrating the Veteran's additional limitation of motion during a flare-up.  The 2009 VA examination range of motion findings are consistent with the 10 percent rating criteria, and also showed a decrease in lumbar lordosis due to muscle spasm or guarding, which is consistent with the 20 percent evaluation.  However, the Veteran has essentially testified to significant functional limitation during a flare up, characterized by needing to immobilize the back.  During the April 2014 VA examination, the Veteran was examined during a flare-up of symptoms and all range of motion findings were recorded as zero.  Resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a 40 percent initial rating is warranted due to the total limitation of motion of the back during a flare up as reported by the Veteran throughout the appeal period and demonstrated objectively at the April 2014 VA examination.  See 38 C.F.R. §4.71a DC 5243(2016).  

The Board does not find that the Veteran is entitled to an initial rating higher than 40 percent, however, as the evidence does not show unfavorable ankylosis of the thoracolumbar spine, or of the entire spine.  Additionally, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for consideration where a higher rating requires unfavorable ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, no higher rating is available due to functional loss.

To qualify for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Veteran's lower back disability must result in incapacitating episodes having a total duration of at least 6 weeks during the past twelve months.  As noted above, at worst the Veteran's multilevel degenerative disc disease with L5/S1 spondylosis has resulted in him needing to miss 6 weeks of work over 3 years, and almost 3 weeks of work in 2013.  Again, even if those periods qualified as incapacitating episodes, the Veteran would only be entitled to a 20 percent evaluation under the Formula for Rating Intervertebral Disc Syndrome Based.  Thus, the Veteran's multilevel degenerative disc disease with L5/S1 spondylosis has warranted an initial 40 percent evaluation under the General Rating Formula, but no higher. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.71a DC 5243 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to an initial 40 percent rating for service-connected multilevel degenerative disc disease with L5/S1 spondylosis is granted



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


